American Century World Mutual Funds, Inc. Statement of Additional Information Supplement Emerging Markets Fund¡Global Growth Fund International Discovery Fund¡International Growth Fund International Opportunities Fund¡International Stock Fund International Value Fund¡Life Sciences Fund¡NT Emerging Markets Fund NT International Growth Fund¡Technology Fund Supplement dated April 15, 2009¡ Statement of Additional Information dated April 1, 2009 The entry for Steve Lurito in the Accounts Managed table on page 45 of the statement of additional information is deleted. In addition, the following entry is added for Joe Reiland. Information is provided as of April 9, 2009. Registered Investment Companies (e.g., American Century funds and American Century - subadvised funds) Other Pooled Investment Vehicles (e.g., commingled trusts and 529 education savings plans Other Accounts (e.g., separate accounts and corporate accounts including incubation strategies and corporate money) Joe Reiland Number of Accounts 4 0 1 Assets $354,511,735(1) N/A $743,011 1 Includes $63,587,533 in Life Sciences and $59,489,052 in Technology. The following replaces the Ownership of Securities entries for Life Sciences and Technology on page 48 of the statement of additional information. AggregateDollarRange of Securities in Fund Life Sciences Fund Joe Reiland(4) A Technology Fund Joe Reiland(4) A Ranges: A – none; B – $1-$10,000; C – $10,001-$50,000; D – $50,001-$100,000; E – $100,001-$500,000; F – $500,001-$1,000,000; G – More than $1,000,000. 4 Information as of April 9, 2009. American Century Investment Services, Inc., Distributor ©2009 American Century Proprietary
